Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendment
Applicant's preliminary submission dated 12/4/20 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/21, 7/20/21 and 12/31/20 is being considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant's representative on Nov 4th 2021.
The application has been amended as follows: 
Claim 1 (AMEND). An apparatus for a directed-energy weapon, the apparatus comprising: an assessment system arranged to, during an assessment phase, perform an assessment of a target environment, wherein the target environment comprises a target; and a controller arranged to, during the assessment phase, control the directed energy weapon to direct energy towards the target environment so that the assessment system can perform the assessment using the directed energy; wherein the assessment of the target environment comprises determining a possible engagement efficiency of the target by the directed-energy weapon by using [[the]]a deflected energy from the target environment to determine data relating to a map of at least a portion of the target environment; receiving information on a speed and direction of travel of the apparatus; and using the information and the data relating to the map to determine a time for which there is a continuous line of sight from the directed-energy weapon to the target; and wherein, during the engagement phase, the controller controls the directed energy weapon based on the assessment of the target environment to engage the target such as to increase the possible engagement efficiency and to reduce a risk of collateral damage.
Claim 2 (CANCEL).
Claim 3 (AMEND). The apparatus according to claim [[2]]1, wherein the assessment comprises measuring the temperature of the target to determine the possible engagement efficiency.
Claim 4 (AMEND). The apparatus according to claim [[2]]1, wherein the assessment comprises detecting energy deflected from the target environment to determine possible engagement efficiency.
Claim 15 (AMEND). A method comprising, during an assessment phase, performing an assessment of a target environment by controlling a directed-energy weapon to direct energy, wherein the target environment comprises a target, and using the directed energy to perform the assessment, wherein the assessment of the target environment comprises determining a possible engagement efficiency of the target by the directed-energy weapon by using [[the]]a deflected energy from the target environment to determine data relating to a map of at least a portion of the target environment; receiving information on a speed and direction of travel of the apparatus; ; and during an engagement phase, controlling the directed energy weapon based on the assessment of the target environment to engage the target such as to increase the possible engagement efficiency and to reduce a risk of collateral damage.
Allowable Subject Matter
Claims 1, 3-4, 7-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 requires, inter alia, a controller arranged to, during the assessment phase, control the directed energy weapon to direct energy towards the target environment so that the assessment system can perform the assessment using the directed energy; wherein the assessment of the target environment comprises determining a possible engagement efficiency of the target by the directed-energy weapon by using a deflected energy from the target environment to determine data relating to a map of at least a portion of the target environment; receiving information on a speed and direction of travel of the apparatus; and using the information and the data relating to the map to determine a time for which there is a continuous line of sight from the directed-energy weapon to the target; and wherein, during the engagement phase, the controller controls the directed energy weapon based on the assessment of the target environment to engage the target such as to increase the possible engagement efficiency and to reduce a risk of collateral damage.
The prior art, taken as a whole or in combination, fails to teach the aforementioned limitation, as specifically called for the claimed combinations, nor would it be obvious to modify those references to include such limitation.

Independent claim 15 is allowed for including substantially the same allowable subject matter as that of claim 1.
Dependent claims are allowed at least for their dependencies on allowable independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HETSKO (US 10044465), HSIAO (US 2018/0234203).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875